EXHIBIT 10.1

FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

This First Amendment to Second Amended and Restated Credit Agreement (as the
same may from time to time be amended, restated, modified or otherwise
supplemented, this “First Amendment”) is dated this 18th day of June, 2010 by
and among Green Plains Grain Company LLC, a Delaware limited liability company
(“IA Borrower”), Green Plains Grain Company TN LLC, a Delaware limited liability
company (“TN Borrower”, together with IA Borrower and their successors and
assigns, each a “Borrower” and collectively, the “Borrowers”), and First
National Bank of Omaha, a national banking association (together with its
successors and assigns, the “Lender”). Capitalized terms used herein and not
otherwise defined have the meanings ascribed to them in the Credit Agreement (as
defined below).

RECITALS

WHEREAS, Borrowers and Lender entered into that certain Second Amended and
Restated Credit Agreement dated April 19, 2010 (as the same may from time to
time be amended, restated, modified or otherwise supplemented, the “Credit
Agreement”), pursuant to which Lender agreed to make loans to Borrowers; and

WHEREAS, Borrowers and Lender desire to amend and modify certain terms and
conditions of the Credit Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Section 2.1 of the Credit Agreement is hereby amended by deleting paragraph
(d) in its entirety and substituting the following paragraph (d) in its place:

 

  (d) The term of the Revolving Credit Facility shall expire on August 1, 2011
(with respect to the Base Facility) and April 1, 2011 (with respect to the
Seasonal Facility). All Revolving Credit Loans under the Revolving Credit
Facility shall be repaid on or before the earlier of (i) August 1, 2011 (with
respect to the Base Facility) or April 1, 2011 (with respect to the Seasonal
Facility), as applicable, (ii) termination of the Revolving Credit Facility and
(iii) termination of this Agreement (the earliest of such dates, the “Revolving
Credit Maturity Date”). After the Revolving Credit Maturity Date, no further
Advances under the Revolving Credit Facility shall be available from Lender. The
term of the Term Loan Facility shall expire on August 1, 2013. Any Term Loan
under the Term Loan Facility shall be repaid on or before the earlier of
(i) August 1, 2013, (ii) termination of the Term Loan Facility and
(iii) termination of this Agreement (the earliest of such dates, the “Term Loan
Maturity Date”).

2. In connection with the execution of this First Amendment, and as a condition
precedent hereto, Borrowers shall execute and deliver to Lender the following on
the date hereof:

 

  (a)

A First Amendment to Second Amended and Restated Term Loan Note dated June 18,
2010 from Borrowers to Lender (as the same may from time to time be



--------------------------------------------------------------------------------

 

amended, restated, modified or otherwise supplemented, the “First Term Loan Note
Amendment”), amending the First Amended and Restated Term Loan Note dated
April 19, 2010 from Borrowers to the order of Lender (as the same may from time
to time be amended, restated, modified or otherwise supplemented, the “Original
Term Loan Note”). The First Term Loan Note Amendment is incorporated herein by
reference, made a part hereof and shall be substantially in the form of Exhibit
A attached hereto. References to “Term Loan Note” in the Credit Agreement are
hereby amended so that such term includes the Original Term Loan Note, the First
Term Loan Note Amendment and any amendments, modifications or replacements of
the same.

 

  (b) Such resolutions, certificates, written opinions of Borrowers’ independent
counsel and other instruments, documents, agreements, information and reports as
may be reasonably requested by Lender, in form and substance reasonably
satisfactory to Lender.

3. Borrowers hereby represent and warrant that no Event of Default or Unmatured
Event of Default has occurred and continues to exist under the Credit Agreement
and the other Loan Documents and that all representations and warranties in the
Credit Agreement and the other Loan Documents are reaffirmed to be true and
correct as of the date hereof, which representations and warranties shall
survive execution of this First Amendment.

4. Borrowers have previously delivered to Lender all of the relevant
organizational and governing documents and agreements of Borrowers and all such
documents and agreements remain in full force and effect and have not been
amended or modified since they were delivered to Lender.

5. Borrowers shall be responsible for paying all Expenses incurred by Lender in
connection with this First Amendment pursuant to Section 8.5 of the Credit
Agreement.

6. Except as specifically amended herein, the Credit Agreement shall remain in
full force and effect as originally executed. Except for any specific waiver set
forth in this First Amendment, nothing herein shall be deemed to be a consent to
a waiver or amendment of any covenant or agreement contained in the Credit
Agreement or the other Loan Documents and all such other covenants and
agreements contained in the Credit Agreement and the other Loan Documents are
hereby confirmed and ratified in all respects and shall remain in full force and
effect in accordance with their respective terms.

7. This First Amendment shall be binding on the successors and assigns of the
parties hereto.

8. This First Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute but one and the same agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the day
and year first set forth above.

 

BORROWERS: Green Plains Grain Company LLC By:   /s/ Jerry Peters Name:   Jerry
Peters Title:   Chief Financial Officer Green Plains Grain Company TN LLC By:  
/s/ Jerry Peters Name:   Jerry Peters Title:   Chief Financial Officer Lender:
First National Bank of Omaha By:   /s/ Kenneth Feaster Name:   Kenneth Feaster
Title:   Vice President

 

3



--------------------------------------------------------------------------------

EXHIBIT A

First Term Loan Note Amendment